


110 HRES 674 IH: Expressing the unequivocal support of the

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 674
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Wexler (for
			 himself, Mr. Engel,
			 Mr. Cohen,
			 Mr. Burton of Indiana,
			 Mr. Linder,
			 Mr. Brady of Pennsylvania, and
			 Mr. Renzi) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the unequivocal support of the
		  House of Representatives for Israel’s right to self defense in the face of an
		  imminent nuclear or military threat from Syria.
	
	
		Whereas on September 6, 2007, the Government of Israel
			 justifiably conducted covert military operations in Syria, bombing a suspected
			 nuclear facility;
		Whereas in 1981, Israeli Defense Forces attacked and
			 destroyed the nuclear reactor at Osirak, Iraq, preventing Saddam Hussein from
			 developing nuclear weapons;
		Whereas on September 6, 2007, it is reported that as many
			 as 8 Israeli Air Force fighter jets struck a Syrian nuclear weapons
			 facility;
		Whereas it has been reported that Syria is pursuing
			 nuclear capabilities in addition to its already dangerous biological and
			 chemical weapons programs;
		Whereas according to a 2004 unclassified Central
			 Intelligence Agency report on Syria, Pakistani investigators said that
			 they had confirmation of an IAEA allegation that A.Q. Khan offered nuclear
			 technology and hardware to Syria.;
		Whereas reports suggest that the Syrian Government is
			 working closely with the North Korean Government to develop a nuclear weapons
			 program;
		Whereas Andrew Semmel, acting Deputy Assistant Secretary
			 of State for Nuclear Nonproliferation Policy, said Syria may have had contacts
			 with secret suppliers to obtain nuclear equipment for a covert
			 program and that North Korean technicians are currently operating in
			 Syria;
		Whereas the United States military and intelligence
			 community have tracked several shipments of material they believe have left
			 North Korea and are destined for Syria that may contain high-grade metals that
			 could be used in weapons such as missiles or solid-fuel rocket
			 technology;
		Whereas it is reported that Syrian leaders have threatened
			 Israel claiming that Syria has a big surprise in store for Israel in
			 2007;
		Whereas over the past three decades, Syria has acquired a
			 deadly arsenal of chemical weapons and surface-to-surface missiles and has
			 reportedly conducted research and development in biological weapons;
		Whereas according to the Department of State, Syria has
			 missiles capable of striking anywhere in Israel and may be seeking to place a
			 nuclear warhead on Scud-C missiles it possesses;
		Whereas the Government of Syria has disclosed that an
			 explosion occurred at a secret military facility in Aleppo in July 2007, while
			 attempting to weaponize a Scud-C missile with mustard gas, reportedly killing
			 15 people and injuring 50;
		Whereas Syria continues to provide logistical and
			 political assistance to the terrorist organization Hezbollah and is the main
			 conduit for the transfer of sophisticated rockets and other arms to Hezbollah
			 units in violation of United Nations Security Council Resolution 1701;
		Whereas Syria has been designated by the Department of
			 State as a sponsor of international terrorism; and
		Whereas the Government of Syria’s continued support for
			 international terrorist organizations and its possession of weapons of mass
			 destruction represent an imminent threat to the United States, Israel, and
			 United States allies in the Middle East: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its unequivocal support for
			 Israel’s right to self defense in the face of an imminent nuclear or military
			 threat from Syria;
			(2)reaffirms
			 America’s unbreakable bond with Israel and pledges to continue to work with
			 Prime Minister Olmert and his government to ensure that Israel continues to
			 receive critical military and economic assistance needed to address the growing
			 security threat of Syria and Iran;
			(3)condemns the
			 Government of Syria for its continued support of terrorism and its illicit
			 chemical, biological, and nuclear weapons activities, including close
			 cooperation with the Government of North Korea;
			(4)condemns the
			 Government of North Korea for providing Syria with technology, expertise, and
			 materials to develop nuclear weapons;
			(5)condemns Syria and
			 Iran for continuing to provide military, logistical, and political support to
			 Hezbollah and Palestinian terrorist groups;
			(6)urges President
			 George W. Bush to condemn the Government of North Korea for providing Syria
			 with nuclear technology and expertise and to reexamine diplomatic discussions
			 with North Korean officials in light of nuclear cooperation between Damascus
			 and Pyongyang; and
			(7)urges President
			 Bush and his Administration to support strengthening United States sanctions
			 against Syria, including additional sanctions under the Syria Accountability
			 and Lebanese Sovereignty Restoration Act of 2003 (Public Law 108–175).
			
